Case 9:21-cv-80893-AMC Document 1 Entered on FLSD Docket 05/18/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  PALM BEACH DIVISION

 MOHAMMED NASIF,

        Plaintiff,                                             CASE NO.:

 vs.

 POP-MEX, INC., a Florida Profit Corporation;
 MEXICANA, INC., A Florida Profit Corporation;
 ABDUL SAKR, in his individual capacity;
 ALI YASSINE, in his individual capacity,

       Defendant.
 ____________________________________/

                                           COMPLAINT

        COMES NOW the Plaintiff, MOHAMMED NASIF (hereinafter “NASIF”), by and

 through the undersigned Counsel, and sues the Defendants, POP-MEX, INC., a Florida Profit

 Corporation, (hereinafter “POP-MEX”); MEXICANA, INC., a Florida Profit Corporation

 (hereinafter “MEXICANA”); ABDUL SAKR, in his individual capacity (hereinafter “SAKR”);

 and ALI YASSINE, in his individual capacity (hereinafter “YASSINE”) (POP-MEX,

 MEXICANA,           SAKR,   and   YASSINE       are   hereinafter   collectively   referred    to   as

 “DEFENDANTS”), pursuant to the Fair Labor Standards Act (hereinafter “FLSA”), 29 U.S.C. §§

 201 et seq., and alleges the following:

                                   JURISDICTION AND VENUE

        1.      This Court is vested with federal question jurisdiction over this action pursuant to

 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

        2.      Venue lies within the Southern District of Florida, Palm Beach Division, pursuant

 to 28 U.S.C. § 1391(b), because all actions giving rise to this claim arose in this Judicial Circuit.



                                                   1
Case 9:21-cv-80893-AMC Document 1 Entered on FLSD Docket 05/18/2021 Page 2 of 7




                                           PARTIES

        3.     At all times material hereto, NASIF was a resident of Palm Beach County, Florida,

 and was an “employee” of POP-MEX as defined by the FLSA.

        4.     At all times material hereto, POP-MEX was duly authorized and licensed to do

 business in Palm Beach County, Florida. POP-MEX was NASIF’s “employer” as defined by the

 FLSA. POP-MEX provided and continues to provide fast food services to customers in the county

 through the operation of a Popeyes Restaurant.

        5.     At all times material hereto, POP-MEX was a privately held company in Boynton

 Beach, Florida with annual gross sales and/or business volume of $500,000 or more.

        6.     In the advancement of its business, POP-MEX employed at least two (2) employees

 within the meaning of the FLSA.

        7.     In the advancement of its business, POP-MEX had/has many employees who

 regularly handled, sold, rented, and otherwise worked on goods and materials that were moved in

 and/or produced for commerce by any person. In the advancement of its business, POP-MEX

 engaged in and continues to engage in interstate commerce within the meaning of the FLSA.

        8.     At all times material hereto, SAKR was and continues as Director of POP-MEX,

 and controlled NASIF’s duties, hours worked, and compensation. Accordingly, SAKR was an

 “employer” of NASIF within the meaning of 29 U.S.C. § 203(d).

        9.     At all times material hereto, YASSINE was and continues as President of POP-

 MEX, and controlled NASIF’s duties, hours worked, and compensation. Accordingly, YASSINE

 was an “employer” of NASIF within the meaning of 29 U.S.C. § 203(d).




                                                  2
Case 9:21-cv-80893-AMC Document 1 Entered on FLSD Docket 05/18/2021 Page 3 of 7




        10.        At all times material hereto, MEXICANA was duly authorized and licensed to do

 business in Palm Beach, Florida, wherein it provided and continues to provide fast food services

 to customers in the county through the operation of a Taco Bell Restaurant.

        11.        POP-MEX and MEXICANA share a common director, namely SAKR.

                                    GENERAL ALLEGATIONS

        12.        Plaintiff NASIF was employed as a Cashier by POP-MEX from 2016, through on

 or about March 8, 2020.

        13.        DEFENDANTS failed to pay NASIF his full and proper overtime wages for certain

 hours worked during his employment.

        14.        Specifically, DEFENDANTS failed to pay or otherwise withheld from NASIF his

 overtime earnings for the period starting on August 20, 2018 and ending on March 8, 2020. NASIF

 is owed for working 1,591.77 hours of overtime, in which he was paid only his hourly rate, not

 time and a half. NASIF is owed the remaining overtime rate (half time) for those hours worked,

 totaling $8,754.74.

        15.        The total amount due and owing to NASIF is $8,754.74, which is subject to change

 as NASIF engages in the discovery process, plus liquidated damages. A breakdown of this amount

 is attached hereto as Exhibit A.

        16.        DEFENDANTS have knowingly and willfully refused to pay NASIF his legally-

 entitled wages.

        17.        To avoid paying NASIF his legally-entitled overtime wages, POP-MEX, SAKR,

 and YASSINE engaged in a scheme with MEXICANA from August 22, 2018 through April 16,

 2019. POP-MEX paid NASIF 80 hours per two-week period at his regular hourly rate of $11.00




                                                   3
Case 9:21-cv-80893-AMC Document 1 Entered on FLSD Docket 05/18/2021 Page 4 of 7




 per hour. MEXICANA then provided NASIF a secondary pay-check with his overtime hours

 worked at Popeyes restaurant at his regular hourly rate of $11.00 per hour.

         18.    From April 16, 2019 through April 28, 2019, POP-MEX provided NASIF with one

 paycheck listing his hours worked at 99 for the two-week period at his regular hourly rate of $11.00

 per hour, failing to pay NASIF the proper overtime rate for 19 of those hours.

         19.    From April 29, 2019 through March 8, 2020, POP-MEX removed NASIF’s hourly

 rate and hours worked on his earning statements, listing only his total earnings in an effort to avoid

 overtime calculations. NASIF did not earn a raise at this time and continued to be employed at a

 rate of $11.00 per hour with POP-MEX.

         20.    NASIF has complied with all conditions precedent to bringing this suit, or same

 have been waived or abandoned.

         21.    NASIF has retained the services of the undersigned Counsel and is obligated to pay

 for the legal services provided.

         COUNT I – VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                         AGAINST ALL DEFENDANTS

         22.    Plaintiff NASIF realleges and incorporates the allegations in paragraphs 1 through

 21 above as if fully set forth herein.

         23.    NASIF brings forth this action pursuant to the Fair Labor Standards Act, 29 U.S.C.

 §§ 201 et seq., and alleges that he is entitled to the following: (a) overtime wages as listed above,

 and (b) liquidated damages.

         24.    At all relevant times, DEFENDANTS employed NASIF within the meaning of the

 FLSA.




                                                   4
Case 9:21-cv-80893-AMC Document 1 Entered on FLSD Docket 05/18/2021 Page 5 of 7




           25.   During NASIF’s employment with DEFENDANTS, and at all times relevant to this

 action, NASIF regularly worked overtime hours but was not paid time and one-half compensation

 for each additional hour he worked in excess forty (40) hours per week.

           26.   Specifically, NASIF is owed for working 1,591.77 hours of overtime for

 DEFENDANTS, in which he was paid only his hourly rate, not time and a half.

           27.   The total amount due and owing to NASIF is $8,754.74, which is subject to change

 as NASIF engages in the discovery process, plus liquidated damages. A breakdown of this amount

 is attached hereto as Exhibit A.

           28.   DEFENDANTS’ actions as alleged in this complaint have been willful and

 intentional. DEFENDANTS have not made a good faith effort to comply with the FLSA with

 respect to the compensation of NASIF.

           29.   Under the Fair Labor Standards Act, “no employer shall employ any of his

 employees who in any workweek is engaged in commerce or in the production of goods for

 commerce, or is employed in an enterprise engaged in commerce or in the production of goods for

 commerce, for a workweek longer than forty hours unless such employee receives compensation

 for his employment in excess of the hours above specified at a rate not less than one and one-half

 times the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1).

           30.   “Any employer who violates the provisions of Section 207 [of the Fair Labor

 Standards Act] shall be liable to the employee or employees affected in the amount of their unpaid

 minimum wages . . . and in an additional equal amount as liquidated damages.” 29 U.S.C. §

 216(b).

           31.   NASIF seeks recovery of damages as referenced above and further seeks interest,

 costs, and attorney’s fees, pursuant to 29 U.S.C. § 216(b).



                                                  5
Case 9:21-cv-80893-AMC Document 1 Entered on FLSD Docket 05/18/2021 Page 6 of 7




     COUNT II – VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE
    PRACTICES ACT, CHAPTER 501, PART II, FLORIDA STATUTES (“FDUTPA”)
                       AGAINST ALL DEFENDANTS

        32.     Plaintiff NASIF realleges and incorporates the allegations in paragraphs 1 through

 21 above as if fully set forth herein.

        33.     Section 501.204(1) provides that “unfair or deceptive acts or practices in the

 conduct of any trade or commerce are hereby declared unlawful.” The provisions of the Act shall

 be “construed liberally to promote the protection” of the “consuming public and legitimate

 business enterprises from those who engage in… unconscionable, deceptive, or unfair acts or

 practices in the conduct of any trade or commerce.” Fla. Stat. § 501.202 (2020).

        34.     DEFENDANTS were, at all times material to the allegations herein, engaged in

 “trade or commerce” as defined by the Act. Fla. Stat. § 501.203 (2020).

        35.     POP-MEX, SAKR, and YASSINE hired an hourly employee, NASIF, and required

 NASIF to work overtime hours on a weekly basis from August 20, 2018 through March 8, 2020.

 POP-MEX, SATR, and YASSINE, however, failed to provide NASIF with appropriate overtime

 pay as required by law.

        36.      NASIF, through the representations made by DEFENDANTS, had no reason to

 believe that he would not be paid in accordance with federal or state law.

        37.     DEFENDANTS took labor from NASIF without providing the correct

 compensation for overtime hours that NASIF was legally entitled. DEFENDANTS’ failure to

 provide NASIF with proper compensation for overtime hours worked is an unfair and deceptive

 business act or practice. DEFENDANTS concealment of the overtime hours through another

 business, MEXICANA, where NASIF was not employed and through the removal of the listed




                                                 6
Case 9:21-cv-80893-AMC Document 1 Entered on FLSD Docket 05/18/2021 Page 7 of 7




 hours and pay rate on NASIF’s earning statements furthered the unfair and deceptive nature of the

 business act or practice.

           38.    Due to Defendants unfair and deceptive business practice, Plaintiff has suffered

 actual damages through the non-payment of the appropriate overtime rate of time and a half for

 1,591.77 hours, resulting in a loss of wages in the amount of $8,754.74 from August 20, 2018

 through March 8, 2020.

           WHEREFORE, Plaintiff, MOHAMMED NASIF, demands judgment against Defendants,

 POP-MEX, INC., MEXICANA, INC., ABDUL SAKR, and ALI YASSINE, jointly and severally,

 plus interest, costs, reasonable attorney’s fees, and such other remedy this Court deems just and

 proper.

                                     JURY TRIAL DEMAND

           Plaintiff, MOHAMMED NASIF, demands a trial by jury on all issues so triable.

  Dated May 18, 2021.


                                       Respectfully submitted,

                                       Sconzo Law Office, P.A.
                                       3825 PGA Boulevard, Suite 207
                                       Palm Beach Gardens, FL 33410
                                       Telephone: (561) 729-0940
                                       Facsimile: (561) 491-9459

                                       By: /s/ Gregory S. Sconzo
                                       GREGORY S. SCONZO, ESQUIRE
                                       Florida Bar No.: 0105553
                                       SAMANTHA L. SIMPSON, ESQ.
                                       Florida Bar No.: 1010423
                                       Primary Email: greg@sconzolawoffice.com
                                       Primary Email: samantha@sconzolawoffice.com




                                                  7
